DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US2012/0196029) in view of EP-1908584.
Nelson discloses a conductive pattern sheet and method of manufacturing comprising a substrate (24), conductive pattern (16), busbars with plurality of conductive lines therebetween (para. 0031, Figure 5), conductive lines have a transition region wherein a change from a first resistance per unit length at a first end of the transition region to a second resistance per unit length at a second end of the transition region occurs over a predetermined length of transition region (para.0031, Figure 4), substrate is a polymer sheet (para. 0036), conductive line in the transition region comprises variable width or height or cross-sectional area and has linear of curved sides wherein change of resistance per unit length/width/height/cross-sectional area is linear or parabolic (para. 0031, Figure 4) and transition region is in a vision zone (para. 0031, Figure 4).  Nelson does not disclose an etched conductive pattern, a first and second ply of glazing  with first and second interlayer material therebetween, and wherein rate of change of resistance per unit length (R1-R2)/L is from 1-16,000; 3-15,000; 5-12,000; 8-10,000 ohms per centimeter squared and wherein the rate of change of the width or the height is in a range from 1-540,000; 10-65,000 µm/cm and wherein the predetermined length is in a range from 10-5,000; 50-1000µm.  EP-1908584 discloses an etched conductive pattern (para. 0009), a first and second ply of glazing with first and second interlayer material therebetween (para. 0005).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included an etched conductive pattern, a first and second ply of glazing with first and second interlayer material therebetween of EP-1908584 in the conductive pattern sheet and method of Nelson because, an etched conductive pattern, a first and second ply of glazing with first and second interlayer material therebetween allows for a more uniform heating.  While neither Nelson not EP-1908584 specifically discloses the ranges for rate of change of resistance per unit length, rate of change of the width, height, and predetermined range length, Nelson recognizes that varying these ranges avoids optical distortion produced by hot spots in the transition regions (para. 0031, 0034).  One of ordinary skill in the art knows that hot spots are diminished at lower rates of change.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to perform experiments to determine the upper and lower range limits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/August 27, 2022						Primary Examiner, Art Unit 3761